Citation Nr: 0204464	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  99-11 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945; he was a prisoner of war (POW) of the German 
Government from December 21, 1944 to April 2, 1945.  The 
veteran died in October 1998; the appellant is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The appellant requested and was 
scheduled to attend a Travel Board hearing in September 2001; 
however, she canceled this hearing request in August 2001.


FINDINGS OF FACT

1.  The veteran was a POW of the German Government from 
December 1944 to April 1945.

2.  The cause of the veteran's death was certified as 
carcinoma of the esophagus.

3.  At the time of the veteran's death, service connection 
had been established for post traumatic stress disorder, 
anxiety, dysthymic disorder, evaluated as 30 percent 
disabling and duodenal ulcer, evaluated as noncompensable.

4.  There is no competent medical evidence to relate 
carcinoma of the esophagus to the veteran's service-connected 
duodenal ulcer. 



CONCLUSION OF LAW

The veteran's service-connected duodenal ulcer did not 
contributed substantially and materially to the cause of his 
death.  38 U.S.C.A. §§ 1310, 5103A, 5103, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.310, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for the cause of the veteran's death

The veteran honorably served his nation during a time of war 
and was a German POW.  He died in October 1998 due to 
carcinoma of the esophagus.  Service connection was 
established for, among other disabilities, duodenal ulcer 
evaluated as zero percent disabling effective from August 
1956.

The appellant has not contended that the veteran's carcinoma 
of the esophagus was manifest during service or within one 
year of separation from service.  Rather, she asserts that 
the veteran's death was due to his service-connected duodenal 
ulcer, which resulted from his treatment as a German POW 
during service.  The appellant maintains that the veteran 
suffered from severe acid reflux as a symptom of his duodenal 
ulcer and that this led to the development of the carcinoma 
of the esophagus.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to cause death, 
it must singly or with some other condition be the immediate 
or underlying cause or be etiologically related to the cause 
of death. For a service-connected disability to constitute a 
contributory cause of death, it is not sufficient to show 
that is casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resultant 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2001).  Moreover, there are 
primary causes of death, which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2001).

In the instant case, the Board finds that the only evidence 
of record of a relationship between the veteran's death due 
to carcinoma of the esophagus and his service-connected 
duodenal ulcer are the appellant's assertions.  Although the 
appellant and her daughter reported that the veteran suffered 
severe acid reflux due to his duodenal ulcer and that this 
led to his carcinoma of the esophagus, the medical records do 
not contain any report of acid reflux until a February 1999 
handwritten note from the veteran's treating physician.  
There is no indication in the record that either the 
appellant or her daughter has any professional medical 
training or expertise to render either of them competent to 
make such medical opinion.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

In support of her claim, the appellant submitted copies of 
medical articles addressing the association of 
gastroesophageal reflux disease and Barrett's esophagitis to 
esophageal carcinoma.  However, the medical articles 
submitted by the appellant in support of her claim do not 
indicate that the information contained therein is based on 
the veteran's specific medical history.  

At an August 1987 VA POW examination, the veteran's history 
of ulcer was noted.  The veteran complained of abdominal pain 
and indigestion.  The upper gastrointestinal series was 
normal.  The impression included history of peptic ulcer.  

Private medical records from Dr. D. Boersma and Dr. K. White 
dated from September 1994 to February 1998. revealed that in 
May 1997, the veteran was diagnosed with a tumor of the 
esophagus that almost obstructed the gastroesophageal 
junction.  The veteran underwent a total esophagectomy in 
late May 1997.  In a January 1999 statement, Dr. Boersma 
reported that the veteran was diagnosed with carcinoma of the 
esophagus in 1997, which ultimately caused his death.  In a 
hand written statement, dated in February 1999, Dr. Boersma 
noted that one of the veteran's symptoms was acid reflux.  
However, neither physician offered an opinion relating the 
veteran's reflux or his service-connected ulcer to his death 
due to carcinoma of the esophagus.

At a July 1998 VA examination, it was noted that the veteran 
had severe Parkinson's disease and his history was poor even 
when supplemented by his wife and daughter.  The examiner 
noted that there was some history of ulcers after WWII, but 
there was no history of unusual vomiting, hematemesis, or 
melena.  The veteran's wife and daughter stated that the 
veteran had acid reflux, but the veteran was not currently 
treated for either ulcers or acid reflux.  The examiner 
stated that the veteran was diagnosed with cancer of the 
esophagus in 1997 and that part of the esophagus was cut out 
and the stomach brought up into the chest and reconnected.  
The diagnoses included ulcers of unknown site by history 
only, gastroesophageal reflux disorder by history only, and 
status post unknown surgery for esophageal cancer in 1997. 

In January 2002, the Board requested an opinion from a 
medical expert associated with the Department of Veterans 
Affairs as to whether it is at least as likely as not that 
the veteran's acid reflux was related to his service-
connected duodenal ulcer and whether it is at least as likely 
as not that the veteran's service-connected duodenal ulcer 
contributed substantially or materially to the cause of the 
veteran's death.  In a March 2002 expert opinion, a VA 
physician set forth the veteran's medical history to include 
his service-connected duodenal ulcer and carcinoma of the 
esophagus.  The VA physician stated that review of the 
veteran's records did not provide any evidence of Barrett's 
esophagus prior to the development of adenocarcinoma of the 
esophagus.  The physician further stated that the history of 
reflux was not properly documented in the veteran's medical 
records and could not considered a causal factor in the 
development of the veteran's disease.  The VA physician 
opined that based on the veteran's medical records, he could 
find no clear evidence that either the veteran's duodenal 
ulcer or reflux contributed substantially to the veteran's 
death.

In the absence of competent medical evidence that the 
veteran's service-connected duodenal ulcer contributed 
substantially or materially to the cause of the veteran's 
death, the appeal is denied.  

II.  Veterans Claims Assistance Act of 2000

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  The VCAA eliminated the concept of a well 
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

The Board finds that the recent changes in the law brought 
about by the enactment of the VCAA do not have any effect on 
this claim.  There is no prejudice to the appellant in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).  The RO, by the May 1999 
Statement of the Case, December 1999 Supplemental Statement 
of the Case, and affording the appellant the opportunity for 
a hearing in September 2001, fulfilled its duties to inform 
and assist the appellant.  Accordingly, the Board can issue a 
final decision on this claim because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Additionally, the Board, in April 2002, provided the 
appellant and her representative with a copy of an expert 
medical opinion regarding her claim.  In May 2002 statement, 
the appellant's representative submitted an informal written 
brief to the Board on the appellant's behalf.  Accordingly, 
it appears that all relevant evidence has been obtained and 
the duty to assist has been satisfied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

